               Case 1:20-cv-10345-LTS Document 14 Filed 07/20/20 Page 1 of 2



                                                     'N CLERKS OFFICE
                            UNITED STATES DISTRICT COURT
                                            FORTtroJUL20 AM//.*52
                              DISTRICT OF MASSACHUSETTS



  Plaintiff:
                                               No. l:20-cv-10345
        Auctus Fund, LLC
                                               ANSWER AND AFFIRMATIVE DEFENSES
  v.



  Defendants:


        SoOum Corp,
        William Westbrook, and
        Terence Byrne




                                              I. Answer


Defendant, William Westbrook, answers the complaint as follows:


I deny the statements in paragraph numbers 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18,
19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39,40, 41, 42, 43, 44, 45,

46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72,

73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, and 89.



                                      II. Affirmative Defenses


My other defenses are:

Denial: We deny the allegations in the Complaint
We received the Summons and Complaint, but service was not correct as required by law.
We disagree with the amount of the debt/the amount is incorrect.
Unjust enrichment (the amount demanded is excessive compared with the original debt).
Violation of the duty of good faith and fair dealing.
Unconscionability (the contract is unfair.)
Laches (Plaintiff has excessively delayed in bringing this lawsuit to my disadvantage).
Case 1:20-cv-10345-LTS Document 14 Filed 07/20/20 Page 2 of 2
